DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 2/26/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,  2, 27, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moshfeghi US 2017/0047968.


a terminal, a network server and at least one master physical device, wherein each of the at least one master physical device is connected to one or more slave physical devices (Figure 1 which shows a server (104), remote user, master units 108 and slave units 110; Paragraphs 20 and 34), 
the terminal is configured to establish a Bluetooth networking strategy list in advance, wherein the Bluetooth networking strategy list comprises one or more Bluetooth networking strategies, and the one or more Bluetooth networking strategies are inputted or selected by a user in accordance with a pre-established correspondence relation between the master physical device and the slave physical device (The remote unit signals, by controlling the server/network, to the master unit to steer their beams to particular slave devices for charging; Paragraphs 20 and 34, see also Figure 1. Further, the power status of the slave devices is monitored ahead of time and thus there is a pre-established correspondence between the master and slave devices; Paragraph 34.  Lastly, the network can be operated using Bluetooth; Paragraph 20.  Paragraph 27 further teaches the pairing information of the master/slave devices);
receive a Bluetooth-networking-strategy selection instruction; and transmit, to a network server, a selected Bluetooth networking strategy in accordance with the Bluetooth-networking-strategy selection instruction the network server is configured to receive the selected Bluetooth networking strategy transmitted by the terminal, and forward the Bluetooth networking strategy to the master physical device (a remote user/administrator uses a device (thus the device receives a selection) and controls the 
the master physical device is configured to receive the Bluetooth networking strategy transmitted by the network server, and adjust a Bluetooth networking relation between the master physical device and the slave physical device in accordance with the Bluetooth networking strategy (The master device receives the beam steering instructions and steers their beam onto the slave devices; Paragraphs 20 and 34, see also Figure 1); 
the Bluetooth networking strategy comprises a Bluetooth networking mode, and the Bluetooth networking mode comprises a mode of establishing a connection based on manual operations (Paragraphs 20 and 34 disclose a remote use can control a server which in turn controls the master/slave device relationships.  Thus the remote user is viewed as controlling a connection based on manual operations (the remote user inputs information)).

Regarding claim 2, Moshfeghi teaches the terminal is specifically configured to acquire a device identifier (ID) and a corresponding identity ID of each physical device to be Bluetooth-networked (slave and master devices have MAC ID, network IP address, name, serial number, etc; Paragraphs 24-26.  These are viewed as device ID and corresponding IDs.  Further, a remote user can obtain this information from the master/slave units; Paragraphs 24-26); 

transmit the established correspondence relation between the master physical device and the slave physical device to the network server (the remote user can obtain the identification information and thus would be sending it to the server for storage/adding to the pairing database; Paragraphs 20, 27, 34); and 
the network server is further configured to store the correspondence relation between the master physical device and the slave physical device transmitted by the terminal (the information is stored in database 106 accessible by the server, Figure 1 and Paragraphs 20, 24 (information can be stored locally on components), 27, 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of XUE et al. “Xue” US 2016/0157168.

Regarding claim 3, Moshfeghi does not disclose acquiring the device ID by scanning a graphic code of the device.  Xue, however, teaches that a unique identifier (MAC or code) may be obtained by reading a QR code or barcode; Paragraph 48.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Moshfeghi to include scanning an authentication code as taught by Xue.
	One would be motivated to make the modification such that the unique ID of a device can be obtained by a mobile device such that the device can recognize the identifier, look up the identifier in a database and determine the location as taught by Xue; Paragraph 48.

Regarding claim 4, Moshfeghi does not the graphic code is generated based on a MAC and the code includes a QR code or a bar code.  Xue, however, teaches that a unique identifier (MAC or code) may be obtained by reading a QR code or barcode; Paragraph 48.

	One would be motivated to make the modification such that the unique ID of a device can be obtained by a mobile device such that the device can recognize the identifier, look up the identifier in a database and determine the location as taught by Xue; Paragraph 48.

Allowable Subject Matter
Claims 5, 6, 8, 9, 19-23, 25, 26, 28 are allowed.

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 27 and 29 Applicant argues the prior art does not teach or suggest a establishing networking strategy list in advance wherein the strategies are input or selected by a user because the pairing information regarding master/slave units are not input by the user in advance.  Applicant further argues the prior art does not teach networking strategies.  Lastly, Applicant argues the prior art does not teach the networking strategies include a mode of manual operation or establishing a connection based on time.
The Examiner respectfully disagrees.  Moshfeghi pairing information involving master/slave relationships can be added to the database by a network authorized 
The Examiner suggests cancelling claims 1-4, 27 and 29 or to better define the networking modes in an effort to overcome the cited art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.